DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The examiner respectfully notes that claim 14 is missing. The examiner requests the claims be renumbered.
Claim 18 objected to because of the following informalities:  Claim 18 recites “remote procedure calls between the source node and the destination node”, in which “the destination node” lacks of antecedent basis.  Appropriate correction is required.
The examiner respectfully notes in claim 13, “a target node” and “the target node” are recited. In other claims, 1, 10, 12, 18, 20, instead of “target node”, the term “destination node” is used. 
The examiner suggests changing “target node” to “destination node” in claim 13, so the term is used consistently among all claims.  With “a destination node” in claim 13,  “the destination node” in claim 18 - a dependent claim of 13 - will have antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the temporary file”. Neither claim 2 nor claim 1 upon which claim 2 depends discloses “a temporary file”. Therefore “the temporary file” lacks antecedence basis and it is indefinite. The examiner interprets it as “a temporary file”, for the purpose of examination.
Claim 16 recites “The method of claim 14”. Since claim 14 is missing, the examiner interprets it as “The method of claim 15”, for the purpose of examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 13, 15-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (US 20140006465 A1), referred herein as Davis.  
Regarding Claim 1, Davis teaches
A computer-implemented method of balancing cloud resource capacity in a multi-node network having a file system, comprising: determining a destination node of the multi-node network with dedicated cloud storage capable of storing a file selected for long term retention, in local storage of a source node of the multi-node network; (Davis Abst: The disclosed embodiments disclose techniques for managing a global namespace for a distributed filesystem. Two or more cloud controllers collectively manage distributed filesystem data that is stored in a cloud storage system. [0459] computing environment 900 can include a large number of compute nodes that are organized into a computing cluster and/or server farm. [0008] This initial cloud controller uses the namespace mappings for the global namespace to determine a preferred cloud controller that will handle the request. (i.e. cloud controller is on the destination node.) [0362] In some embodiments, cloud commands can be used to both archive data that is not currently needed in the (active, non-archived) distributed filesystem to an archival cloud storage system as well as to retrieve and access archived data that has been previously moved to an archival cloud storage system.) (i.e. archival cloud storage  is for long term retention.)
transferring the file directly to the dedicated cloud storage without storing on a local storage of the destination node; (Davis [0339] FIG. 36 illustrates a cloud controller 3600 that uses a filesystem abstraction to present a set of cloud commands to client 3602. [0340] echo /cloudfs/fs/dir1/f1 /cloudfs/fs/dir2/f2 &gt;/cloudcmd/ddcp,which specifies a source file and a destination file as arguments for a specific cloud command (e.g., a cloud-aware "deduplication copy", or "ddcp") that operates upon the two files. [0120] Either way, unlike the above memory-buffer technique, this overlay metadata facilitates minimizing the use of additional resources by creating cloud files "in place" (e.g., without allocating additional memory buffers or additional copy operations);)
building a metadata segment tree on the destination node through metadata references; (Davis [0100] Each cloud controller maintains (e.g., stores and updates) metadata that describes the file and directory layout of the distributed filesystem and the location of the data blocks in the cloud storage 
and updating a global namespace of the file system with a handle indicating a current location of the file as the dedicated cloud storage of the destination file through the metadata segment tree, the handle allowing access to the file through the metadata stored in the local storage of the source node. (Davis [0019] In some embodiments, the cloud controllers that manage the distributed filesystem track ongoing changes for the distributed filesystem and dynamically adjust the mapping of clients systems to cloud controllers and the assignment of namespace mappings to cloud controllers to improve and balance file access performance for the distributed filesystem. [0020] the location and availability of a cloud controller that manages the portion of the namespace that includes the target file. [0400] In some embodiments, cloud controllers maintain (and collectively update) a set of namespace mappings for the distributed filesystem that track file ownership for the namespace of the distributed filesystem.) (i.e. metadata mapping is the content handle.) 
Regarding Claim 3, Davis teaches
The method of claim 1 wherein the metadata stores attributes of the file selected from the group consisting of: file name, (Davis [0095] For instance, filesystems often manage disk blocks and metadata to provide structure (e.g., files and directories) and some notion of access rights and data consistency (e.g., via file lock operations) for an underlying block storage mechanism. Hence, filesystem-level operations provide a higher level of abstraction (e.g., a filename and an ordering associated with an underlying set of disk blocks) for the block storage mechanism.)
file type, (Davis[0144] In some embodiments, a locality policy may be used to specify: (1) specific file types to be considered and/or emphasized for defragmentation; (2) specific access patterns to detect and optimize for; and (3) a frequency and/or time interval for performing fragmentation checks and/or operations.(i.e. locality policy is metadata))
file ownership, (Davis [0400] In some embodiments, cloud controllers maintain (and collectively update) a set of namespace mappings for the distributed filesystem that track file ownership for the namespace of the distributed filesystem.)
file permissions, (Davis0095]  filesystems often manage disk blocks and metadata to provide structure (e.g., files and directories) and some notion of access rights.) (i.e. file permissions)
creation/access/modification times, (Davis [0446] Alternatively, anti-virus service 4214 may act as a client of cloud controller 4208, and constantly poll cloud controller 4208 (e.g., determining changes based on the timestamps for files))
and file size. (Davis [0146] a cloud controller may analyze the metadata for the file and then predictively pre-fetch other cloud files that contain other nearby data blocks (or even all other data blocks for the file, depending on the file size).)
Regarding Claim 4, Davis teaches
The method of claim 3 wherein the maintained in a tree format having individual (Lp) segments organized hierarchically down to data segments comprising the file. (Davis [0100] Each cloud controller maintains (e.g., stores and updates) metadata that describes the file and directory layout of the distributed filesystem and the location of the data blocks in the cloud storage system. [0102]  In FIG. 3, the filesystem structure defined by metadata 310 is illustrated as a tree of pointers that define one or more levels of directories and files residing in directories.)
Regarding Claim 5, Davis teaches
The method of claim 4 wherein the handle comprises a content handle the metadata tree that points to a version corresponding to the current location of the file. (Davis [0102]  In FIG. 3, the filesystem structure defined by metadata 310 is illustrated as a tree of pointers that define one or more levels of directories and files residing in directories. Each file is described using a set of ordered metadata structures that indicate the set of disk blocks that contain the file's data. A set of block records 314 in 
Regarding Claim 6, Davis teaches
The method of claim 1 wherein the file movement is part of a deduplication backup system comprising a backup server, and wherein the file comprises a file to be backed up for long term retention in the cloud network. (Davis [0245] FIG. 29A illustrates the process of writing new data blocks in an exemplary deduplication architecture. [0255] Deduplication techniques can be applied across a range of scopes. For instance, the above-described deduplication techniques can be performed on (individual) single- or multi-user workstations and/or servers to conserve storage space and increase user-perceived write performance. [0290] All of this backup data may be collected into a single "tarball" (e.g., a single tape archive file that encompasses the full collection of backed up files while preserving important file system information, such as user permissions, dates, and directory structures).)
Regarding Claim 13, Davis teaches
A method of dynamically allocating cloud storage space among nodes in a multi-node network in which each node maintains respective active storage and an assigned cloud storage partition, comprising: determining an amount of cloud storage assigned to each node of the multi-node network; (Davis [0442] In summary, cloud controllers present end users with an abstraction of a global namespace for a distributed filesystem while partitioning the distributed filesystem into a set of namespace mappings that are synchronized across the cloud controllers. These namespace mappings facilitate managing the ownership of portions of this namespace in a manner that optimizes file access performance and load-balancing across cloud controllers. [0102] FIG. 3 Each file is described using a set of ordered metadata structures that indicate the set of disk blocks that contain the file's data. A set of 
receiving a request to transfer a file from local storage of a source node to a cloud storage of the source node; (Davis26Attorney Docket No.: 117124.01 (DL1.274U) [0106] Consider an example of a cloud controller receiving a request from a client to store a 10 GB file, in an environment where the network link between the cloud controller and a cloud storage system supports a transfer speed of 1 GB/minute and the cloud controller is configured to send a metadata snapshot every minute. Upon determining the scope of the file operation, the cloud controller can already allocate a set of corresponding disk blocks and cloud files, and generate a set of corresponding metadata that indicates the respective disk addresses and CVAs for the file's data blocks.)
receiving an indication that the cloud storage of the source node is unavailable for storing the file;26Attorney Docket No.: 117124.01 (DL1.274U)
identifying a target node of the other nodes of the multi-node network with cloud storage available to store the file; (Davis [0176]  if cloud storage system 302 were to crash or become unavailable due to a network partition, cloud controllers 800-802 could be configured to temporarily use mirror storage system 804 as their backing store.)
transferring the file from the local storage of the source node to the cloud storage of the target node; (Davis [0154] FIG. 24 presents a flow chart that illustrates the process of transferring and caching a cloud file in a distributed filesystem.)
and updating a global namespace of a file system of the multi-node network to point to the file in the cloud storage of the target node. (Davis [0019] In some embodiments, the cloud controllers that 
Regarding Claim 15, Davis teaches
The method of claim 13 wherein the cloud storage partition for each node comprises a cloud storage tier for storage media resident in a cloud computing network maintained by a cloud service provider, and provided for long term retention of data including the file, and wherein a partition size assigned to each node is defined as a static amount of storage media. (Davis [0170] in some embodiments, the filesystem device driver may be configured to claim an initial fixed size that substantially overstates the expected amount of storage, to prevent future resizing logistics. [0362] In some embodiments, cloud commands can be used to both archive data that is not currently needed in the (active, non-archived) distributed filesystem to an archival cloud storage system as well as to retrieve and access archived data that has been previously moved to an archival cloud storage system.) (i.e. archival cloud storage  is for long term retention.)
Regarding Claim 16, Davis teaches
The method of claim 14 wherein the cloud storage is unavailable due to at least exhaustion of storage capacity of the cloud storage partition assigned to the source node, and failure of a network link coupling the source node to the cloud computing network. (Davis [0176]  if cloud storage system 302 were to crash or become unavailable due to a network partition, cloud controllers 800-802 could be configured to temporarily use mirror storage system 804 as their backing store. [0097] and network failures and/or outages in cloud-based storage systems can prevent clients from accessing their data for substantial time intervals. [0401] For example, when a file server hosting a number of user directories reaches capacity, system administrators can use this functionality to add a second file server, split the existing set of users across the file servers, and then update the static mappings to ensure that client 
Regarding Claim 17, Davis teaches
The method of claim 16 wherein the respective active storage for each node of the multi- node network is an active storage tier comprising storage media resident or closely coupled to a server computer of a respective node. (Davis [0102] FIG. 3  Each file is described using a set of ordered metadata structures that indicate the set of disk blocks that contain the file's data. A set of block records 314 in metadata 310 include pointer fields that indicate the location of the file data in a disk block 316 in local storage 312 (if the given block is currently being cached in the storage 312 of cloud controller 300), as well as the location of the file data in a cloud file 318. [0462] Database 970 can include any type of system for storing data in non-volatile storage. This includes, but is not limited to, systems based upon magnetic, optical, or magneto-optical storage devices, as well as storage devices based on flash memory and/or battery-backed up memory. Note that database 970 can be coupled: to a server (such as server 950), to a client, or directly to a network.) (i.e. local storage is the active storage)
Regarding Claim 19, Davis teaches 
The method of claim 13 further comprising: storing metadata of the file in a segment tree format in the local storage of the source node, wherein the metadata stores attributes of the file selected from the group consisting of: file name, (Davis [0095] For instance, filesystems often manage disk blocks and metadata to provide structure (e.g., files and directories) and some notion of access rights and data consistency (e.g., via file lock operations) for an underlying block storage mechanism. Hence, filesystem-level operations provide a higher level of abstraction (e.g., a filename and an ordering associated with an underlying set of disk blocks) for the block storage mechanism.)
file type, (Davis[0144] In some embodiments, a locality policy may be used to specify: (1) specific file types to be considered and/or emphasized for defragmentation; (2) specific access patterns to detect 
file ownership, (Davis [0400] In some embodiments, cloud controllers maintain (and collectively update) a set of namespace mappings for the distributed filesystem that track file ownership for the namespace of the distributed filesystem.)
file permissions, (Davis [0095]  filesystems often manage disk blocks and metadata to provide structure (e.g., files and directories) and some notion of access rights.) (i.e. file permissions)
creation/access/modification times, (Davis [0446] Alternatively, anti-virus service 4214 may act as a client of cloud controller 4208, and constantly poll cloud controller 4208 (e.g., determining changes based on the timestamps for files))
and file size. (Davis [0146] a cloud controller may analyze the metadata for the file and then predictively pre-fetch other cloud files that contain other nearby data blocks (or even all other data blocks for the file, depending on the file size).)
and wherein the tree format has individual (Lp) segments organized hierarchically down to data segments comprising the file; (Davis [0100] Each cloud controller maintains (e.g., stores and updates) metadata that describes the file and directory layout of the distributed filesystem and the location of the data blocks in the cloud storage system. [0102]  In FIG. 3, the filesystem structure defined by metadata 310 is illustrated as a tree of pointers that define one or more levels of directories and files residing in directories.)
and updating the global namespace by updating a content handle the metadata tree that points to a version corresponding to the current location of the file. (Davis [0019] In some embodiments, the cloud controllers that manage the distributed filesystem track ongoing changes for the distributed filesystem and dynamically adjust the mapping of clients systems to cloud controllers and the assignment of namespace mappings to cloud controllers to improve and balance file access performance for the   
Regarding Claim 20, Davis teaches (Davis
A computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein, the computer-readable program code adapted to be executed by one or more processors to implement a method of balancing cloud resource capacity in a multi-node network having a file system, by: (Davis Abst: The disclosed embodiments disclose techniques for managing a global namespace for a distributed filesystem. [0088] The data structures and code described in this detailed description are typically stored on a non-transitory computer-readable storage medium, which may be any device or non-transitory medium that can store code and/or data for use by a computer system. [0090] Furthermore, the methods and processes described below can be included in hardware modules. For example, the hardware modules can include, but are not limited to, application-specific integrated circuit (ASIC) chips, a full-custom implementation as part of an integrated circuit (or another type of hardware implementation on an integrated circuit), field-programmable gate arrays (FPGAs), a dedicated or shared processor that executes a particular software module or a piece of code at a particular time, and/or other programmable-logic devices now known or later developed. [0155] Client systems typically use network protocols (such as the Network File System (NFS) and the Common Internet File System (CIFS) protocols) to access network-based storage systems.)  
determining a destination node of the multi-node network with dedicated cloud storage capable of storing a file selected for long term retention, in local storage of a source node of the multi-node network; (Davis [0008] This initial cloud controller uses the namespace mappings for the global namespace to determine a preferred cloud controller that will handle the request. (i.e. cloud controller is on the destination node.) Davis [0362] In some embodiments, cloud commands can be used to both archive data that is not currently needed in the (active, non-archived) distributed filesystem to an archival cloud storage system as well as to retrieve and access archived data that has been previously moved to an archival cloud storage system.) (i.e. archival cloud storage  is for long term retention)
transferring the file directly to the dedicated cloud storage without storing on a local storage of the destination node; building a metadata segment tree on the destination node through metadata references; (Davis [0340] echo /cloudfs/fs/dir1/f1 /cloudfs/fs/dir2/f2 &gt;/cloudcmd/ddcp,which specifies a source file and a destination file as arguments for a specific cloud command (e.g., a cloud-aware "deduplication copy", or "ddcp") that operates upon the two files. [0100] Each cloud controller maintains (e.g., stores and updates) metadata that describes the file and directory layout of the distributed filesystem and the location of the data blocks in the cloud storage system.[0102] In FIG. 3, the filesystem structure defined by metadata 310 is illustrated as a tree of pointers that define one or more levels of directories and files residing in directories.)
and 28Attorney Docket No.: 117124.01 (DL1.274U) updating a global namespace of the file system with a handle indicating a current location of the file as the dedicated cloud storage of the destination file through the metadata segment tree, the handle allowing access to the file through the metadata stored in the local storage of the source node. (Davis [0019] In some embodiments, the cloud controllers that manage the distributed filesystem track ongoing changes for the distributed filesystem and dynamically adjust the mapping of clients systems to cloud controllers and the assignment of namespace mappings to cloud controllers to improve and balance file access performance for the distributed filesystem. [0020] the location and availability of a cloud controller that manages the portion of the namespace that includes the target file. [0400] In some embodiments, cloud controllers maintain (and collectively update) a set of namespace mappings for the  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20140006465 A1), referred herein as Davis, further in view of Schilders (US 20130254339 A1 ), referred herein as Schilders.  
Regarding Claim 2, Davis teaches
The method of claim 1
	Davis does not teach further comprising, prior to the transferring, negotiating an initial state of the source node and the destination node including opening the temporary file in the local storage of the destination node.
	However, Schilders teaches prior to the transferring, negotiating an initial state of the source node and the destination node including opening the temporary file in the local storage of the destination node. (Schilders Abst: Protocol is provided for safe transfer of files from between nodes of a communication system. The protocol includes a handshake operation between a source (local or initiating) node sending one or more files and a remote (responding) node receiving the files to ensure that control of the file remains with the source node until the file is successfully transferred. [0043] FIG. 
a destination node in the receiving system sending a request to a source node in the first system for a specific file; the destination node creating and opening a new file at the destination node using a file name of the specific file requested by the destination node, where a .tmp extension is appended to the file name identifying the new file as a temporary file.) (i.e. the request message is the initial state of source node and the acknowledge message is the initial state of the destination node.)
Davis and Schilders are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis and Schilders before him or her to modify the Davis’ system with Schilders’ teaching. The motivation for doing so would be to have (Schilders [0002]) reliable transfer of files from one node to one or more other nodes in a network.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20140006465 A1), referred herein as Davis, further in view of Srinivasan et al. (US 20200012574 A1 ), referred herein as Srinivasan.  
Regarding Claim 7, Davis teaches 
The method of claim 6

Davis does not teach wherein the backup server executes a deduplication backup process executed running a Data Domain file system (DDFS).  
wherein the backup server executes a deduplication backup process executed running a Data Domain file system (DDFS). (Srinivasan [0019] For the embodiment of FIG. 1, network system 100 includes a server 102 that executes a backup management process 112 automates the backup of network data using the target VM devices…In an embodiment, system 100 may represent a Data Domain Restorer (DDR)-based deduplication storage system, and storage server 128 may be implemented as a DDR Deduplication Storage server provided by EMC Corporation.)
Davis and Srinivasan are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis and Srinivasan before him or her to modify the Davis’ system with Srinivasan’s teaching. The motivation for doing so would be to have (Srinivasan [0002]) backup systems to efficiently back up and recover data in the event of user error, data loss, system outages, hardware failure, or other catastrophic events.
Regarding Claim 8, Davis and Srinivasan teach
The method of claim 7 wherein at least part of the multi-node network comprises a virtualized network, and the dedicated cloud storage comprises virtual storage implemented one or more virtual machines in the network. (Srinivasan [0017] A network server computer 102 is coupled directly or indirectly to the target VMs 104 and 106, and to the data source 108 through network 110, which may be a cloud network, LAN, WAN or other appropriate network… In a distributed network environment, network 110 may represent a cloud-based network environment in which applications, servers and data are maintained and provided through a centralized cloud-computing platform.) 
Claim(s) 9-10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20140006465 A1), referred herein as Davis, further in view of Srinivasan et al. (US 20200012574 A1 ), .
Regarding Claim 9, Davis and Srinivasan teach
The method of claim 8 wherein the determining step that is internal to the deduplication backup system.  (Davis [0244] Data deduplication techniques involve calculating and tracking hash values for previously written data blocks, and comparing the hash values for newly written data blocks against these previous hash values to determine whether new data blocks have already been previously stored in a filesystem (and, if so, referencing the existing data block instead of writing a new, additional data block.)
Davis-Srinivasan does not teach comprises using a file migration to cloud (FMIG) process
However, Zhou teaches using a file migration to cloud (FMIG) process (Zhou Abst: The objective of the present invention is to provide a method, apparatus, system, computing device and computer-readable medium for data migration between cloud storage systems. [0047] As mentioned above, regardless of migrating data from which cloud storage service to another cloud storage service; the whole process involves just reading data and writing data, and the migration speed may be controlled by controlling the number of concurrences. Moreover, the whole framework can be traffic-independent. The data migration system writes the data using a writing method of the migration server based on the FD provided by the DataSource. The whole process of data reading and data writing does not need to write the data of the DataSource into a disk at one time, but writes the data into the DataDestination by using a method of directly transferring the data to the migration server through the migration server.)
Davis, Srinivasan, and Zhou are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis, Srinivasan, and Zhou before him or her to modify the Davis- Srinivasan system with Zhou’s teaching. The motivation for doing so would be to 
Regarding Claim 10, Davis and Srinivasan teach
The method of claim 7 wherein each node comprises a data domain within the DDFS, (Srinivasan [0019] For the embodiment of FIG. 1, network system 100 includes a server 102 that executes a backup management process 112 automates the backup of network data using the target VM devices…In an embodiment, system 100 may represent a Data Domain Restorer (DDR)-based deduplication storage system, and storage server 128 may be implemented as a DDR Deduplication Storage server provided by EMC Corporation.)
Davis-Srinivasan does not teach and wherein the transferring is performed using a plurality of remote procedure calls between the source node and the destination node.  
However, Zhou teaches and wherein the transferring is performed using a plurality of remote procedure calls between the source node and the destination node. (Zhou [0049] Particularly, the migration server and the migration client communicate using an open source framework Thrift RPC; the migration core is implemented on migration servers, actual data migration tasks are implemented on migration servers, a plurality of isomorphic migration servers receive a migration request from the client, such that data migration between a plurality of different DataSources and the DataDestination may be implemented and various kinds of data migration requests may be accepted, on the migration server) (Examiner note: RPC is remote procedure call.)
Davis, Srinivasan, and Zhou are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis, Srinivasan, and Zhou before him or her to modify the Davis- Srinivasan system with Zhou’s teaching. The motivation for doing so would be to 
Regarding Claim 18, Davis teaches
The method of claim 13 wherein the data processing comprises part of a deduplication (Davis [0244] Data deduplication techniques involve calculating and tracking hash values for previously written data blocks, and comparing the hash values for newly written data blocks against these previous hash values to determine whether new data blocks have already been previously stored in a filesystem (and, if so, referencing the existing data block instead of writing a new, additional data block.)
	Davis does not teach deduplication backup process executed by a data storage server running a Data Domain file system (DDFS), and wherein each node comprises a data domain within the DDFS.
	However, Srinivasan teaches deduplication backup process executed by a data storage server running a Data Domain file system (DDFS), and wherein each node comprises a data domain within the DDFS (Srinivasan [0019] For the embodiment of FIG. 1, network system 100 includes a server 102 that executes a backup management process 112 automates the backup of network data using the target VM devices…In an embodiment, system 100 may represent a Data Domain Restorer (DDR)-based deduplication storage system, and storage server 128 may be implemented as a DDR Deduplication Storage server provided by EMC Corporation. [0035]  Each node in the network(s) comprises a computing device capable of executing software code to perform the processing steps described herein.)
Davis and Srinivasan are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis and Srinivasan before him or her to modify the Davis’ system with Srinivasan’s teaching. The motivation for doing so would be to have (Srinivasan 
	Davis-Srinivasan does not teach and further wherein the 27Attorney Docket No.: 117124.01 (DL1.274U) transferring is performed using a plurality of remote procedure calls between the source node and the destination node.  
However, Zhou teaches and further wherein the 27Attorney Docket No.: 117124.01 (DL1.274U) transferring is performed using a plurality of remote procedure calls between the source node and the destination node. (Zhou [0049] Particularly, the migration server and the migration client communicate using an open source framework Thrift RPC; the migration core is implemented on migration servers, actual data migration tasks are implemented on migration servers, a plurality of isomorphic migration servers receive a migration request from the client, such that data migration between a plurality of different DataSources and the DataDestination may be implemented and various kinds of data migration requests may be accepted, on the migration server) (Examiner note: RPC is remote procedure call.)
Davis, Srinivasan, and Zhou are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis, Srinivasan, and Zhou before him or her to modify the Davis-Srinivasan system with Zhou’s teaching. The motivation for doing so would be to (Zhou abst) satisfy various performance requirements on performance, flexibility, scalability, automation, data verify and framework universality, etc.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20140006465 A1), referred herein as Davis, further in view of Srinivasan et al. (US 20200012574 A1 ), referred herein as Srinivasan, further in view of Zhou et al. (US 20180232174 A1 ), referred herein as Zhou as claim 10 above, further in view of JOHNSON et al. (EP 0278313 B1 ), referred herein as JOHNSON.
Regarding Claim 11, Davis, Srinivasan, and Zhou teach
The method of claim 10
Davis-Srinivasan-Zhou does not teach wherein the remote procedure calls comprise calls for: file open, file associate, file transfer, and close connection.  
However, JOHNSON teaches wherein the remote procedure calls comprise calls for: 
file open, (JOHNSON Page 16, lines 12-13: First, processes may have to use remote procedure calls (RPC)s to set or test locks. These RPCs will run on the file's server. Page 24, lines 15-16: The file access structure lock fas lock is used to synchronize the use of the inodes and surrogate inodes (s inode) for open files in a distributed file system (DFS).)
file associate, (JOHNSON Page 6, lines 4-5: Read the file identified by the inode number associated with dir2 (this is the next directory in the 5 path).)
file transfer, (JOHNSON Page 3, lines 33-35:a local buffer 12 in the operating system 11 is used to buffer the data transferred between the permanent storage 2, such as 35 a hard file or a disk in a personal computer.)
 and close connection. (JOHNSON Page 15, lines 25-27:Modified blocks at the client 12C are written to the server 12A by the periodic sync operation, when the file 5 is closed by all processes 13C in the client node C.)
Davis, Srinivasan, Zhou, and JOHNSON are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis, Srinivasan, Zhou, and  JOHNSON before him or her to modify the Davis-Srinivasan-Zhou system with JOHNSON‘s teaching. The motivation for doing so would be that the system (JOHNSON Page 2, lines 6-7) permits the accessing of files by processors in the system, no matter where those files are located in the system.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20140006465 A1), referred herein as Davis, further in view of Srinivasan et al. (US 20200012574 A1 ), .
Regarding Claim 12, Davis, Srinivasan, Zhou and JOHNSON teach
The method of claim 11 
Davis-Srinivasan-Zhou-JOHNSON does not teach wherein the file transfer calls comprise sub-remote procedure calls comprising: "send references" causing transmission of metadata of file chunks instead of actual data, "receive references" causing a return of a list of file chunks that are not already present in the destination node dedicated cloud storage, and "send segments" which causes transmission of actual file segments returned by the "receive references" remote procedure call.  
However, Gopalapura Venkatesh teaches 
wherein the file transfer calls comprise sub-remote procedure calls comprising: "send references" causing transmission of metadata of file chunks instead of actual data, "receive references" causing a return of a list of file chunks that are not already present in the destination node dedicated cloud storage, (Gopalapura Venkatesh [0228] At step 1712, the VFS 202 may query a database, such as the sharding map 624, to determine whether the storage item, which is the directory dir7 in this example, is located at any of the existing FSVMs 170. If the sharding map 624 indicates that storage item is not located at any of the existing FSVMs 170, as is the case in this example, then at step 1714 the VFS 202 may send a request, e.g., a Remote Procedure Call (RPC) or a message, to the system manager 602 to identify a storage location of the storage item.) (i.e. the remote procedure call causing transmission of metadata instead of actual data, and a list of file chunks not located at any of the existing destination node.) and "send segments" which causes transmission of actual file segments returned by the "receive references" remote procedure call. (Gopalapura Venkatesh [0117] FIG. 5 At step 526, FSVM c performs the requested I/O transaction for Folder-3, e.g., by accessing local storage 122c, and sends the results of the access, e.g., details about Folder-3 in this example, such as a list of files and associated metadata, back to the client 330 in an I/O response. The client 330 receives the I/O response and may pass the results of the I/O transaction to the application or other program code that requested the access. Any subsequent requests for the same data (Folder-3 in this example) by the client 330 may be sent directly to the FSVM 170c on which the data is stored because the client 330 may use the cached identity of the FSVM 170c on which the data is stored. Although data contained in a folder is accessed in the example of FIG. 5, other types of data may be accessed similarly, e.g., data contained in files.) (i.e. transmission of actual file data.)
Davis, Srinivasan, Zhou, JOHNSON and Gopalapura Venkatesh are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis, Srinivasan, Zhou, JOHNSON and Gopalapura Venkatesh before him or her to modify the Davis-Srinivasan-Zhou-JOHNSON system with Gopalapura Venkatesh‘s teaching. The motivation for doing so would be that (Gopalapura Venkatesh [0008]) system may automatically identify data corruption and perform data recovery operations at multiple levels in the storage hierarchy.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183